DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending and are currently under consideration for patentability under 37 CFR 1.104. 

Claim Objections
Claims 1, 3, and 11-12 are objected to because of the following informalities: 
In claim 1, on line 7, “camera distal end” should read “camera’s distal end”.  
In claim 3, on line 1, “beamsplitter” should read “beam splitter” (how it is spelled in claim 1). 
In claims 11-12, on line 1, “a first light conditioning” should read “the first list conditioning” (previously recited in claim 10). Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the limitation “a first area of an image sensor” is unclear. Claim 1 previously recited “a camera light sensor” and it is unclear if “an image sensor” is a separate feature. Claims 2-9 are rejected due to their dependency on claim 1.
Regarding claim 10, the limitation “on an electronic processor associated with a camera head…to the camera head” is unclear. It is unclear if “recognizing…to the camera head” is being done by “an electronic processor”. Additionally, it is unclear if “on an electronic processor…a camera head” is a statement separate to “recognizing…to the camera head”. Claims 11-16 are rejected due to their dependency on claim 10.
Regarding claim 10, the limitation “a first area of an image sensor” lacks antecedent basis. An image sensor was previously recited in this claim.
Regarding claim 10, the limitation “transmitting image data…to a camera control module” lacks antecedent basis. The features “image data” and “a camera control module” were previously recited in this claim.
Regarding claim 14, the limitation “for processing image data from the image sensor” lacks antecedent basis.
Regarding claim 17, the limitation “an optical assembly optically positioned …the group consisting essentially of” is unclear. First, it is unclear if each light conditioning attachments has one optical group or optical groups. Second, it is unclear how the term “consisting essentially of” is applied (applied to one of the optical groups listed or all of them). Additionally, it is unclear if the multiple optical groups (i.e. beam splitter, conventional, etc…) listed are part of one of the “optical groups of the two or Claim 18 is rejected due to their dependency on claim 17.
Regarding claim 17, the limitation “a 3D imaging optical group…the first portion of image light and the second portion of image light” is unclear. It is unclear because the limitation “the first portion…the second portion” was previously recited for the beam splitter optical group. It is unclear which optical group these features belong to.
Regarding claim 17, the limitation “a high dynamic range optical group…the first and second portions of image light” is unclear. It is unclear because the limitation “the first and second portions of image light” was previously recited for the beam splitter optical group. It is unclear which optical group these features belong to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishigaki (US 4,905,082).
Regarding claim 17, Nishigaki discloses an endoscopic imaging system (see figure 54) comprising: an endoscopic camera head (641, figure 54), endoscopic camera control unit (644, figure 54), two or more light conditioning attachments (621, figure 54 | the examiner interpreted the 621 can easily be swapped out, thus there can be two or the adapter 621 can be swapped out with another adapter that is the same; thus there can be two or more attachments); a conventional imaging optical group operable to receive image light from the collimation lens group, and with the image light substantially afocal to resize the image light; Page 46 of 49Docket No.: P17630a 3D imaging optical group operable to receive image light from the collimation lens group, and with the image light substantially afocal, to split it with a pupil splitter into the first 
Regarding claim 18, Nishigaki further discloses the endoscopic camera control unit is further operable to, in response to receiving an indication that a first light conditioning attachment has been attached to the camera head (functional language | see claim 17 above | outputs signals…from the imaging device; Col. 34, lines 32-38), select and enable image processing algorithms specific to the first light conditioning attachment and configured for processing image data from the camera image sensor (video signal processing; Col. 34, line 35).

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        January 27, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795